Citation Nr: 9922079	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability secondary to service-connected left leg 
disability.

2.  Entitlement to an increased evaluation for residuals of a 
wound to the left leg with fractures of the tibia and fibula, 
shortening, and injury to Muscle Group XII, currently rated 
as 30 percent disabling.

3.  Entitlement to an evaluation in excess of 20 percent for 
left knee partial medial meniscectomy, with joint debridement 
and degenerative changes, from November 1, 1993, to November 
8, 1994.

4.  Entitlement to an evaluation in excess of 30 percent for 
a total left knee replacement with degenerative changes from 
January 1, 1996.

5.  Entitlement to an increased evaluation for low back 
disability, currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  A March 1997 decision of the Board of 
Veterans' Appeals (Board) reopened the veteran's claim for 
service connection for right knee disability secondary to 
service-connected left leg disability and remanded the case 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, for additional development, to 
include adjudication of the raised issues of entitlement to a 
total disability rating on the basis of unemployability due 
to service-connected disabilities; whether there is clear and 
unmistakable error in the August 1979 rating decision 
reduction of the veteran's service connected varicose veins 
of the left leg with thrombophlebitis from 50 to 30 percent; 
and whether the omission of psychoneurosis, conversion 
hysteria, in the August 1979 rating decision and subsequent 
rating decisions was inadvertent and service connection 
remains in effect for the psychoneurosis or whether service 
connection for the psychoneurosis has been severed.  The 
Board remand also requested a determination of whether 
separate evaluations should be provided for the joint and 
muscle aspects of the veteran's service-connected left leg 
disability.
A July 1997 rating decision determined that there was no 
clear and unmistakable error in the August 1979 rating 
decision that reduced the veteran's left leg varicose vein 
condition from 50 to 30 percent.  The veteran was notified of 
this action in August 1997.  To date, neither the veteran nor 
his representative has expressed disagreement with this 
denial.  Therefore, this matter is not currently before the 
Board.  

The July 1997 rating decision denied service connection for 
psychoneurosis with conversion hysteria on the basis that the 
disability did not exist.  A review of the record discloses 
that service connection for psychoneurosis with conversion 
hysteria was granted by rating decision of July 1955.  
Although the psychoneurosis was not listed as a service-
connected disability in an August 1979 rating decision, 
severance of service connection for the disability was not 
listed as an issue in the rating decision nor was severance 
mentioned in the decision portion of the rating decision.  
Therefore, this rating decision did not sever service 
connection for the disability.  Moreover, the July 1997 
rating decision did not purport to sever service connection 
for the disability.  Therefore, the RO should take corrective 
action to reflect that service connection remains in effect 
for psychoneurosis with conversion hysteria.  If the RO 
believes that service connection should be severed for this 
disability, the RO must comply with the provisions of 
38 C.F.R. § 3.105(d) (1998) in any severance action.

A January 1999 rating decision separately rated left knee 
disability from the residuals of a wound to the left leg with 
fractures of the tibia and fibula, shortening, and injury to 
Muscle Group XII, effective August 20, 1993.  A 100 percent 
evaluation was assigned, under the provisions of 38 C.F.R. 
§ 4.30 (1998), for left knee partial medial meniscectomy, 
with joint debridement and degenerative changes, from August 
20, 1993 to October 31, 1993; and a 20 percent evaluation was 
assigned for left knee partial medial meniscectomy, with 
joint debridement and degenerative changes from November 1, 
1993, to November 8, 1994.  A 100 percent evaluation was 
assigned, under the provisions of 38 C.F.R. § 4.30, for a 
total left knee replacement with degenerative changes, from 
November 9, 1994, to December 31, 1994, a 100 percent was 
assigned under the provisions of Diagnostic Code 5055, from 
January 1, 1995, to December 31, 1995, and a 30 percent 
evaluation was assigned effective January 1, 1996.  Since 
there is no indication that the veteran is satisfied with 
these current ratings, the issues of entitlement for 
increased evaluations for his left lower extremity 
disabilities are part of his current appeal.

A February 1999 rating decision granted a total disability 
rating based on unemployability due to service-connected 
disabilities.  Consequently, this issue is moot.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran's right knee disability was or chronically 
worsened by his service-connected left knee disability.

3.  There is no more than severe impairment of Muscle Group 
XII of the left leg, with motion of the left leg from 0-130 
degrees on VA examination in September 1997; there is less 
than one inch of shortening of the left lower extremity.

4.  Between November 1, 1993, and November 8, 1994, there was 
no significant subluxation or lateral instability of the left 
knee, with range of motion of the left leg from at least 5 
degrees to at least 80 degrees.

5.  The veteran's total left knee replacement is functioning 
normally with no objective evidence of severe pain or 
significant weakness.

6.  The functional impairment of the veteran's lumbosacral 
spine more nearly approximates moderate than severe.

CONCLUSIONS OF LAW

1.  Right knee disability is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a wound to the left leg with fractures of 
the tibia and fibula, shortening, and injury to Muscle Group 
XII, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5262, 5275, 5312, 5261 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for left knee partial medial meniscectomy, with joint 
debridement and degenerative changes, from November 1, 1993, 
to November 8, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (1995).

4.  The criteria for an evaluation in excess of 30 percent 
for a total left knee replacement with degenerative changes, 
beginning January 1, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5256, 5261 (1998).

5.  The criteria for an evaluation in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the issues on appeal have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  Id.

Service hospital records for August 1943 reveal that the 
veteran incurred a shell fragment wound (SFW) of the left 
thigh, just above the knee, which was debrided; the wound was 
considered slight.  In October 1944, the veteran incurred a 
perforating gunshot wound (GSW) of the left upper leg, 
severe, for which he underwent debridement.  It was 
determined that he had a compound, comminuted fracture of the 
left upper fibula and tibia, severe, complete.  A cast was 
applied.  The veteran was transferred to another hospital in 
December 1944, where he stayed until July 1945.  The 
discharge diagnoses included healed perforating wound of the 
left leg; complete, compound, comminuted fracture of the 
proximal third of the left tibia and fibula due to enemy 
rifle fire; chronic, and severe strain of the collateral 
ligaments of the left knee.  The veteran was transferred to 
another facility in July 1945, where it was noted that there 
was a deformity of the left lower extremity manifested by 3/4 
inch atrophy of the calf muscles and flexion restricted to 60 
degrees at the knee, secondary to fractures of the left tibia 
and fibula.  The veteran was discharged from the hospital in 
November 1945.

A June 1947 medical report from F. H. Stone, M.D., reveals 
that the veteran complained of pain and discomfort at the old 
fracture site of the left leg.

The diagnoses on VA hospitalization in April and May 1951 
included GSW of the left leg, with fracture of the left 
tibia, loss of bony substance and shortening, old, well 
healed, unimproved.

On VA examination in May 1955, the veteran complained 
primarily of back and hip pain.  X-rays of the left lower 
extremity showed fractures of the proximal shafts of the 
tibia and fibula with solid bony union.  The diagnoses 
included GSW of the left leg with Muscle Group XII 
involvement and old fracture of the tibia and fibula with a 
shortened left leg and limitation of flexion.

According to a March 1966 statement from James N. Kaufman, 
M.D., the veteran was hospitalized in December 1965 with an 
acute strain and synovitis of the right knee as a result of 
twisting the knee a day prior to hospitalization.  Dr. 
Kaufman thought that the veteran might have a torn medial 
meniscus of the right knee.
On VA examination in May 1966, X-rays of the left leg 
revealed healed fractures involving the shafts of the tibia 
and fibula, with excellent union and alignment.  The 
pertinent diagnoses were SFW scar of the left lower thigh, 
surgical scar of the left upper leg, and healed fracture of 
the left tibial and fibular shafts.

According to a March 1967 statement from O. V. Clark, M.D., 
the veteran was recently operated on for a complete tear of 
the medial cartilage of the right knee.  It was noted that 
the initial injury to the right knee occurred in December 
1965 while the veteran was walking on rough ground.  Dr. 
Clark opined that it was possible that the veteran's right 
knee injury was due to the veteran's habit of favoring the 
service-connected left knee.

On VA examination in June 1967, it was noted that the veteran 
had slipped and twisted his right knee in December 1966.  No 
right knee disability was diagnosed.

Private and VA medical records from September 1969 through 
December 1990 reveal recurrent bilateral lower extremity 
disability, including left varicose veins.

According to August 1993 hospital reports from Munson Medical 
Center and W. John Bruder, M.D., arthroscopy of the left knee 
showed calcium pyrophosphate deposition disease with 
arthritis and free edged tears of both menisci.  The veteran 
underwent a partial lateral and partial medial meniscectomy, 
as well as joint debridement and chondroplasty of the medial 
femoral condyle and trochlear groove.  Dr. Bruder suspected 
that a similar condition was present on the right side.  It 
was noted that the veteran might eventually become a 
candidate for a total knee arthroplasty.

The veteran was hospitalized at Paul Oliver Memorial Hospital 
in September and October 1993 with back, left lower 
extremity, and gastrointestinal complaints.  The examiner's 
impressions included chronic severe low back disease; and 
chronic pain from trauma to the left leg, forty years ago.

According to a December 1993 statement from Dr. Kaufman, it 
was likely that the veteran's right knee deterioration was 
aggravated by many years of left leg disability from wartime 
injuries.

Private treatment records from April 1994 to March 1996 
reveal problems with bilateral knee and back disabilities.  
According to April and May 1994 records from James M. 
Bullock, M.D., and Michigan Capital Medical Center, the 
veteran underwent a bilateral facet rhizotomy at L4-5 and L5-
S1 due to severe low back pain.  The veteran indicated soon 
after the operation that there was 50 percent or better 
relief of his overall pain syndrome.

On VA examination in May 1994, the veteran complained of 
bilateral knee and back disability.  He said that his left 
leg is 3/4 inch shorter than his right; he did not wear a lift.  
On physical examination, forward flexion of the lumbar spine 
was 90 degrees, backward extension was 20 degrees, lateral 
flexion was 50 degrees to the left and 35 degrees to the 
right, and rotation was 30 degrees to the left and 45 degrees 
to the right.  Straight leg raising was negative, and range 
of motion of the left knee was from 0-110 degrees supine and 
from 0-80 degrees standing.  There was left knee grating.  
Pressure on the tibial tubercles and condyles did not produce 
any pain.  It was noted that a flexion contracture of 20 
degrees in the right knee caused the legs to be about the 
same length; the left leg was 0.8 cm shorter when measured.  
It was reported that X-rays of the knees showed bilateral 
degenerative arthritic changes with old fractures of the left 
proximal fibula and tibia; there were degenerative changes of 
the lumbar spine with hypertrophic spur formation and a 
surgical defect in the L5-S1 area.  The diagnoses were status 
post left tibial and fibular fractures at the proximal ends 
with minimal leg shortening, 0.8 cm, and status post lumbar 
laminectomy with osteoarthritis of the lumbar spine.  The 
examiner concluded that the left leg injury was unlikely to 
have caused a flexion contracture in the right knee and that 
shortening of 0.8 cm was very insignificant and would not 
cause osteoarthritis.  

The veteran was admitted to Munson Medical Center in August 
1994 with complaints of severe back pain with radiation to 
the right lower extremity.  He received an epidural steroid 
injection to relieve the pain.  He was seen by Dr. Bruder in 
October 1994 complaining of increasing bilateral knee pain; 
examination showed that he lacked about 5 degrees of full 
extension on the left with flexion to approximately 100 
degrees.  Bilateral knee arthritis was the impression.  He 
was admitted to Munson Medical Center in November 1994 with a 
diagnosis of osteoarthritis of the knees with calcium fiber 
phosphate deposition disease.  He underwent bilateral total 
knee arthroplasty.

Munson Medical Center records for June and July 1995 reveal 
that the veteran was admitted in July for lumbar myelogram 
and CT scan, which showed status post posterior decompression 
at the L4-5 level with no residual spinal stenosis.

The veteran testified at a personal hearing at the RO hearing 
in August 1995 that his right knee disability is due to his 
service-connected left leg, that he has radiating low back 
pain, and that he is taking a lot of pain medication for his 
knees and back.

On VA examination in September 1995, the veteran complained 
of occasional burning and muscle spasms in the low back and 
of burning and discomfort in the lower extremities when he 
walked.  Physical examination revealed that the veteran used 
a cane to walk.  Forward flexion of the lumbar spine was 80-
90 degrees, backward extension was 0 degrees, lateral bending 
was 25 degrees on the right and 24 degrees on the left, and 
rotation was 20 degrees on the right and 22 degrees on the 
left.  Straight leg raising was to 90 degrees, bilaterally, 
and no spasm was found.  Motion of the left knee was from 0-
100 degrees.  The left calf was .5 cm greater in 
circumference than the right.  It was the examiner's opinion 
that the veteran had post-fracture of the left tibia with no 
sign of osteomyelitis, drainage, or deformity; and that the 
veteran "does have service-connected with his left knee, not 
the right, not the back."  X-rays of the left knee the day 
after examination in September 1995 showed deformity of the 
left proximal tibia and fibula, suggestive of prior 
fractures, with no evidence of knee effusion or acute 
fracture.

November 1995 records from Dr. Kaufman reveal that there was 
a lot of tenderness in the right iliosacral joint and that 
forward flexion of the back was to 35 degrees.
A December 1995 statement from Dr. Kaufman reveals that the 
veteran had severe spinal arthritis, spinal stenosis, 
ruptured discs, arthritis of the knees, and severe damage to 
the left leg by war wounds.  The veteran was in intractable 
pain and needed Percodan for the pain.  March 1996 treatment 
records from Dr. Kaufman reveal that the veteran complained 
of almost constant low back pain, worse on the right.  
Bilateral knee replacement was considered relatively good, 
but there was some pain with weight bearing, especially on 
the right.  Lumbar muscles were noted to be spastic; the 
veteran reached to his knees on forward flexion.

On VA orthopedic examination in September 1997, the veteran 
said that his bilateral lower extremity and back problems had 
gotten worse since the previous VA examination.  He said that 
he had decreased range of back motion but did not describe 
any radicular component.  He noted soreness and tenderness in 
the left knee; he did not have any left leg complaints.  On 
physical examination, he forward flexed his lumbar spine to 
80 degrees and then to 110 degrees with a slight bend in his 
knees.  It was noted that he dropped candy on the floor and 
was able to pick it up.  Backward extension was 10 degrees.  
Lateral bending was 38 degrees to the right and 36 degrees to 
the left; bilateral rotation was 22 degrees.  Straight leg 
raising was negative to 90 degrees.  There was no 
paravertebral muscle spasm, deformity, wasting, or 
dysfunction.  Range of motion of the left knee was from 0-130 
degrees with no instability.  The clicking of a total knee 
replacement was present.  Sensation, power and function of 
the left knee were normal.  

X-rays of the lumbar spine in September 1997 showed evidence 
of a bilateral laminectomy from L4 to the sacrum, with normal 
position and alignment of the bones, and degenerative disc 
disease at L5.  X-rays of the right knee showed a normal 
right knee replacement with a healed fracture and excellent 
alignment.  It was the examiner's opinion that symptoms of 
degenerative arthritis in the right knee are congenital and 
were not caused, changed, aggravated or added to by military 
service or his service-connected left knee disability.  

The veteran is service connected for left leg and knee 
disabilities.  Service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a claim, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
It has been contended that the veteran's right knee 
disability is secondary to his service-connected left knee 
disability.

The initial evidence of right knee disability was in December 
1965, when the veteran was hospitalized after twisting his 
right knee; a torn medial meniscus was suspected.  Dr. Clark 
indicated in March 1967 that it was possible that the 
veteran's right knee injury was due to his habit of favoring 
his service-connected right leg, and Dr. Kaufman noted in 
December 1993 that it was likely that right knee 
deterioration was aggravated by the veteran's service-
connected left leg disability.  The VA examiner concluded in 
May 1994 that the service-connected leg disability was 
unlikely to cause a flexion contracture in the right knee and 
that shortening of only 0.8 cm in the left leg was too 
insignificant to cause osteoarthritis.  This opinion did not 
address whether the right knee disability was aggravated by 
the service-connected left leg disability.  The VA examiner 
in September 1997 concluded that the veteran's right knee 
disability was not caused or aggravated by his service-
connected left lower extremity disability, but rather was 
congenital in origin.  The examiner's opinion that the 
disability is congenital is without support in the record.  
In the Board's opinion, the evidence supporting the claim is 
at least in equipoise with the evidence against the claim.  
Therefore, service connection is warranted for right knee 
disability.  38 U.S.C.A. § 5107(b)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran is currently receiving a 30 percent evaluation 
for his service-connected residuals of a wound to the left 
leg with fractures of the tibia and fibula, shortening, and 
injury to Muscle Group XII, under Diagnostic Code 5312.  The 
Board notes that during the pendency of the veteran's appeal, 
VA's Schedule for Rating Disabilities was amended.  By 
regulatory amendment, effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 
(1996).  See 62 Fed. Reg. 30235-30240 (1997).  Under the 
former or amended criteria, the maximum evaluation authorized 
for damage of Muscle Group XII is 30 percent.  

The veteran has less than one inch of shortening of the left 
leg, so the shortening is noncompensable in degree.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5275.

Impairment of the tibia and fibula with nonunion and loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The veteran does not have 
nonunion or loose motion, nor is the disability associated 
with ankle impairment.  Therefore, a higher evaluation is not 
warranted under Diagnostic Code 5262.  The veteran does have 
knee impairment, but this has been separately rated and is 
discussed below.    

Limitation of extension of a leg warrants a 20 percent 
evaluation if extension is limited 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees or a 30 
percent evaluation if extension is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of a leg warrants a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
warranted if the ankylosis is in flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 20 percent evaluation is warranted for dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic code 
5258.  

A 20 percent evaluation is assigned for moderate impairment 
of the knee involving recurrent subluxation or lateral 
instability; a 30 percent evaluation is warranted for severe 
impairment of the knee involving recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

A 100 percent evaluation is assigned for prosthetic 
replacement of the knee joint for one year following 
implantation of the prosthesis; a 60 percent evaluation is 
assigned for prosthetic replacement of the knee joint when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
rate are to be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262; the minimum rating under this code is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The veteran underwent a left knee partial meniscectomy in 
August 1993.  When examined by VA in May 1994, range of 
motion of the left knee was from 0-110 degrees when the 
veteran was supine and from 0-80 degrees when he was 
standing.  The veteran complained of increasing bilateral 
knee pain in October 1994, at which time Dr. Bruder found 
that he lacked 5 degrees of full extension and had flexion to 
approximately 100 degrees.  The evidence from November 1993 
to November 1994 does not include any evidence of locking or 
significant subluxation or lateral instability.  Although the 
veteran had some limitation of motion, his recorded range of 
left knee motion would not justify even the assignment of a 
10 percent evaluation under Diagnostic Code 5260 or 5261.  
There is no evidence of incoordination or significant 
weakness during this period of time.  Although the evidence 
for this period does not include a thorough assessment of 
functional impairment due to pain, the Board acknowledges 
that the veteran undoubtedly had pain on motion which 
probably increased on use.  Never the less, even with 
consideration of the disability factors set forth in 
38 C.F.R. § § 4.40, 4.45 and discussed in DeLuca v. Brown, 8 
Vet. App. 202 (1995), there is no reasonable basis in the 
record for concluding that the limitation of motion during 
this period more nearly approximated the criteria for a 30 
percent evaluation than those for a 20 percent evaluation.  

The veteran had a bilateral total knee replacement in 
November 1994 and was assigned a 100 percent evaluation for 
his total left knee replacement through December 31, 1995.  
Since then, the disability has been rated as 30 percent 
disabling.  It was noted by Dr. Kaufman in March 1996 that 
the veteran's bilateral knee replacement was relatively good, 
although there was some pain on weight bearing, especially on 
the right.  When examined by VA in September 1997, the 
veteran complained of soreness and tenderness in the left 
knee.  However, range of motion of the left knee was from 0-
130 degrees without instability.  Additionally, it was noted 
that sensation, power, and function of the left knee were 
normal.  Since the veteran does not have ankylosis of the 
left knee, and the evidence shows a successful left knee 
replacement with motion from 0-130 degrees, and no 
instability, weakness, or incoordination, and since there is 
no objective evidence of severe pain, the disability picture 
for the veteran's left knee disability does not more nearly 
approximate the criteria for a rating in excess of 30 
percent.  38 C.F.R. § 4.7.

The veteran is currently assigned a 20 percent evaluation for 
his service-connected low back disability under Diagnostic 
Code 5293.  Under this code, a 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; a 60 percent evaluation is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A 20 percent evaluation is assigned for moderate limitation 
of motion of the lumbar spine; a 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

A 20 percent evaluation is assigned for lumbosacral strain, 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position; a 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Although the veteran has complained of severe back pain with 
radicular pain and loss of back motion, and forward flexion 
of the lumbar spine was to only 35 degrees when seen by Dr. 
Kaufman in November 1995, flexion has been to, at least, 80 
degrees on VA examinations in May 1994, September 1995, and 
September 1997.  Backward extension in September 1997 was to 
10 degrees, with bilateral side bending to, at least, 36 
degrees and bilateral rotation to 22 degrees.  Consequently, 
the Board finds that limitation of lumbar spine more nearly 
approximates moderate than severe.  With respect to symptoms 
of intervertebral disc syndrome or lumbosacral strain, 
although Dr. Kaufman found lumbar spasm in March 1996, no 
back muscle spasms were found on VA examinations in either 
September 1995 or September 1997.  Additionally, straight leg 
raising was negative on VA examinations.  There was also no 
lumbar deformity, wasting, or dysfunction on VA examination 
in September 1997.  Therefore, the Board finds that the 
disability picture for the veteran's service-connected low 
back disability does not more nearly approximate the criteria 
for an increased evaluation for either intervertebral disc 
syndrome or lumbosacral strain.

The record shows that the low back disability is not 
associated with incoordination.  No objective evidence of low 
back weakness has been reported.  Although the veteran has 
low back pain which is productive of functional impairment, 
on most occasions he has demonstrated that he retains 
relatively good range of motion of the lumbosacral spine.  
Significant radicular symptoms have not been shown.  When all 
pertinent disability factors are considered, the Board must 
conclude that the disability more nearly approximates the 
criteria for a 20 percent evaluation than those for a 40 
percent evaluation.  38 C.F.R. § § 4.7, 4.40, 4.45; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  The record 
reflects that the veteran has not required frequent 
hospitalization for either his left lower extremity 
disabilities or his low back disability and that the 
disabling manifestations of the disabilities are those 
contemplated by the assigned evaluations.  In sum, there is 
no indication that the average industrial impairment 
resulting from any of the disabilities would be in excess of 
that contemplated by the assigned evaluations.  Therefore, 
the Board has determined that referral of the veteran's 
claims for extra-schedular consideration is not warranted.


ORDER

Service connection for right knee disability secondary to 
service-connected left knee disability is granted.

An evaluation in excess of 30 percent for residuals of a 
wound to the left leg with fractures of the tibia and fibula, 
shortening, and injury to Muscle Group XII, is denied.

An evaluation in excess of 20 percent for left knee partial 
medial meniscectomy, with joint debridement and degenerative 
changes, from November 1, 1993, to November 8, 1994, is 
denied.

An evaluation in excess of 30 percent for a total left knee 
replacement with degenerative changes from January 1, 1996, 
is denied.

An evaluation in excess of 20 percent for low back disability 
is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

